In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 17-1898
DANIEL JACKSON,
                                                  Plaintiff-Appellee,

                                v.

SHAWN CURRY, et al.,
                                            Defendants-Appellants.
                    ____________________

        Appeal from the United States District Court for the
                   Central District of Illinois.
             No. 16-cv-1054 — Sara Darrow, Judge.
                    ____________________

    ARGUED DECEMBER 7, 2017 — DECIDED APRIL 19, 2018
                    ____________________

   Before BAUER, MANION, and SYKES, Circuit Judges.
    MANION, Circuit Judge. Daniel Jackson spent time in
custody on a wrongful murder conviction. He sued Shawn
Curry and Keith McDaniel, the police officers who
interrogated him, for coercing his confession. The officers
moved for dismissal on qualified immunity. The district court
denied that motion, and the officers appeal. Lacking
jurisdiction, we dismiss this appeal.
2                                                                No. 17-1898

                              I. Background 1
   On the night of August 29, 2009, Clifford Harvey, Jr., and
Easton Eibeck walked through Peoria, Illinois. Eibeck was
high. Four men confronted Harvey and Eibeck. When one of
the four reached for his waistband, Harvey and Eibeck ran.
Eibeck heard a gunshot and kept running. The shooter killed
Harvey. At the scene, police found the body, bullet fragment,
and a screwdriver, but no weapon, shell casing, or
eyewitness. Eibeck could generally describe, but not
positively identify, the shooter to Curry the next day.
    About six months later, Curry conducted a photo line-up
and Eibeck identified Jackson. This led to Jackson’s
warrantless arrest. He had consumed alcohol and drugs
before his arrest. Curry and McDaniel interrogated Jackson
for about two hours, on video. Jackson was high and woozy
during the interrogation. He said he was not at the shooting.
    McDaniel, who is black, told Jackson if he remained silent
he would still be charged with murder. McDaniel told Jackson
he would not receive a fair trial because he is a young black
man, and the biased jury would convict him based on
prejudice regardless of the facts. The officers allegedly lied
about the evidence, falsely claiming multiple witnesses
identified Jackson as the shooter. The officers suggested
Harvey threatened Jackson with a screwdriver and he shot in
self-defense. The officers fed Jackson details and allegedly
pressured him to make false inculpatory statements. During


1
  We draw the facts from Jackson’s complaint. See generally Veseley v.
Armslist LLC, 762 F.3d 661, 664 (7th Cir. 2014). As this case comes to us at
the pleadings stage, we “add the usual caution that these are just
allegations.” Catinella v. Cty. of Cook, Ill., 881 F.3d 514, 516 (7th Cir. 2018).
No. 17-1898                                                    3

the interrogation, Jackson showed signs of intoxication and
diminished capacity, including slurred speech and
uncoordinated movements. About two hours and fifteen
minutes after the interrogation began, Jackson collapsed and
fell to the floor. He did not respond to initial revival efforts.
Jackson told responding paramedics he felt dizzy and his
head had hurt for a couple hours. He went to the hospital.
    Jackson stood trial. The State presented Eibeck’s
identification of Jackson and video excerpts of Jackson’s
interrogation. The jury convicted him of first-degree murder,
and the judge sentenced him to 65 years in prison.
   But Jackson claims he had nothing to do with the murder.
The Illinois Appellate Court reversed the conviction,
concluding the police lacked probable cause to arrest Jackson.
People v. Jackson, 22 N.E.3d 526, 542 (Ill. App. Ct. 2014).
    Jackson sued various Defendants for constitutional
violations. All Defendants moved to dismiss. The only claim
at issue here is Count II, which claims the officers coerced a
confession in violation of the Fifth Amendment. The officers
moved for dismissal of Count II based on qualified immunity.
The district court denied that motion. The officers appeal.
                        II. Discussion
    The threshold issue is whether we have jurisdiction. See In
re Ortiz, 665 F.3d 906, 909 (7th Cir. 2011). We have jurisdiction
over appeals from “final decisions” of district courts. 28
U.S.C. § 1291. A denial of a motion to dismiss is generally not
immediately appealable because it is not final. See United
States v. Michelle’s Lounge, 39 F.3d 684, 702 (7th Cir. 1994),
abrogated on other grounds by Kaley v. United States, 134 S. Ct.
1090, 1095 n.4 (2014).
4                                                    No. 17-1898

     But the collateral-order doctrine provides a limited
exception. An interlocutory order is immediately appealable
if it “(1) [is] conclusive on the issue presented; (2) resolve[s]
an important question separate from the merits of the
underlying action; and (3) [is] effectively unreviewable on an
appeal from the final judgment of the underlying action.” Doe
v. Vill. of Deerfield, 819 F.3d 372, 375 (7th Cir. 2016) (internal
quotation marks omitted). The collateral-order doctrine
permits an immediate appeal of the denial of qualified
immunity at the pleadings stage because “qualified immunity
is immunity from suit rather than a mere defense to liability,
and is effectively lost if a case is erroneously permitted to go
to trial.” Armstrong v. Daily, 786 F.3d 529, 537 (7th Cir. 2015)
(internal quotation marks and emphasis omitted). Qualified
immunity shields government officials “from liability for civil
damages insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a
reasonable person would have known.” Harlow v. Fitzgerald,
457 U.S. 800, 818 (1982). Qualified immunity is both a liability
defense and a limited “entitlement not to stand trial or face
the other burdens of litigation … .” Mitchell v. Forsyth, 472 U.S.
511, 526 (1985).
    But the exception providing jurisdiction over denials of
qualified immunity is limited to pure legal questions. Hurt v.
Wise, 880 F.3d 831, 839 (7th Cir. 2018). We only have
jurisdiction when “the issue appealed concerned, not which
facts the parties might be able to prove, but, rather, whether
or not certain given facts showed a violation of clearly
established law.” Johnson v. Jones, 515 U.S. 304, 311 (1995)
(internal quotation marks omitted). Thus, defendants cannot
immediately appeal factual determinations regarding
qualified immunity. Id. at 307. “The appeal is limited in scope
No. 17-1898                                                     5

for the same reason it is permitted: the question of qualified
immunity is conceptually distinct from the merits of the
plaintiff’s claim that his rights have been violated.”
Armstrong, 786 F.3d at 537 (internal quotation marks omitted).
    At this stage, the qualified-immunity defense only
presents two legal questions: “first, whether plaintiff has
alleged a violation of his constitutional rights, and second,
whether the violation was clearly established in the law at the
time of the defendant’s conduct.” Id. (citing Pearson v.
Callahan, 555 U.S. 223, 232 (2009)). If the district court’s order
denying qualified immunity turns on a pure legal issue, then
it (1) conclusively determines defendant must bear the
burdens of discovery; (2) is conceptually distinct from the
merits of plaintiff’s claim; and (3) would prove effectively
unreviewable on appeal from a final judgment. Mitchell, 472
U.S. at 527–30. Such an order is a “final decision” within the
meaning of § 1291. Ashcroft v. Iqbal, 556 U.S. 662, 672 (2009). In
other words, if the officers accept the facts and reasonable
inferences favorable to Jackson for purposes of the qualified-
immunity inquiry at this stage, and argue those facts and
inferences do not establish a violation of a clearly established
constitutional right, then we have jurisdiction to entertain that
argument. Hurt, 880 F.3d at 839.
    So we must decide whether the appeal raises any pure
legal questions regarding the denial of qualified immunity.
The officers raise three broad issues on appeal. First, they
claim the district court erred by declining to review the video,
which they claim shows Jackson did not manifest intoxication
or unique susceptibility and the officers did not use any
clearly unconstitutional tactics. Second, they claim the district
court erred by applying a highly generalized formulation of
6                                                    No. 17-1898

the law to McDaniel’s comments regarding race, and they
argue these comments did not clearly violate the Constitution.
Third, they claim the state court’s admission of the confession
into evidence at trial was a superseding cause entitling the
officers to qualified immunity. We address whether we have
jurisdiction over each issue in turn.
A. Video
    The district court declined to review the interrogation
video to make factual determinations about the officers’
alleged intimidation tactics and Jackson’s demeanor. Instead,
the district court did what district courts normally should do
at this stage: it accepted all well-pleaded factual allegations in
the complaint as true, drew all reasonable inferences in favor
of Plaintiff, and determined whether the claims plausibly
suggest entitlement to relief. Generally, a district court cannot
consider evidence outside the pleadings to decide a motion to
dismiss without converting it into a motion for summary
judgment. See Tierney v. Vahle, 304 F.3d 734, 738 (7th Cir. 2002).
    We lack jurisdiction to review the district court’s decision
not to watch the video at the pleadings stage. That decision
itself does not involve a pure legal issue regarding qualified
immunity, i.e., whether the officers violated Jackson’s clearly
established constitutional rights.
    Moreover, the further-removed issues about what the
video shows are fact issues. The officers claim the video
shows Jackson did not manifest intoxication or unique
susceptibility. But this is a fact issue over which we lack
jurisdiction, and an issue the video cannot conclusively
resolve anyway. The video is bound to be subject to varying
interpretations about how Jackson presented, and cannot
No. 17-1898                                                   7

conclusively establish or eliminate all indicia of impairment
customarily relied on by officers, such as any odors
emanating from Jackson or the details of his eyes. The officers
argue the controlling question is: in light of the claim and
video, are there any salient facts to be developed by
additional litigation? The answer is yes.
    The officers also claim the video shows they did not use
any single tactic, or combination of tactics, that were clearly
unconstitutional. But again, the video is bound to be subject
to varying interpretations. Besides, the district court did not
conclude that any single tactic in a vacuum, or even any
combination of tactics in a bigger vacuum, were plausibly
clearly unconstitutional. Rather, as required by qualified-
immunity jurisprudence and the Fifth Amendment, the
district court properly considered the totality of the
circumstances, with deference appropriate at this stage, and
concluded the officers plausibly violated clearly established
rights. The video cannot show the totality of the
circumstances, and it cannot resolve all fact questions.
    The officers argue the principle mandating the earliest
feasible resolution of qualified immunity plus the admonition
to view facts “in the light depicted by the videotape,” Scott v.
Harris, 550 U.S. 373, 381 (2007), required the district court to
review the video before rejecting qualified immunity. But the
video here is distinguishable from that in Scott, where the
video “quite clearly contradict[ed]” respondent’s story. Scott,
550 U.S. at 378. Scott involved a high-speed car chase that
ended when an officer’s vehicle pushed respondent’s vehicle
off the road. Respondent claimed that during the chase he
remained in control of his vehicle, and posed little, if any,
actual threat. The Eleventh Circuit adopted respondent’s
8                                                   No. 17-1898

view. Its description of the chase gave “the impression that
respondent, rather than fleeing from police, was attempting
to pass his driving test … .” Scott, 550 U.S. at 378–79. But the
Supreme Court recognized “[t]he videotape tells quite a
different story.” Id. at 379. The video definitively contradicted
the essence and essential details of respondent’s account.
    But here, the officers do not claim the video completely
belies Jackson’s claims. See Hurt, 880 F.3d at 840 (“The video
evidence of [the] interrogations does not portray the kind of
uncontestable facts that were before the Court in Scott.”).
Rather, the officers claim their interpretation of the video
contradicts Jackson’s claims: “Indeed, what Plaintiff describes
as factual disputes about the interrogation are, in view of the
videotape, actually mere differences in the parties’
characterizations of the same evidence.” (Appellants’ Reply
Br. at 8.) The officers want to spin the facts shown by the
video. And they do not account for the fact that the video does
not show everything. It does not show everything the officers
knew or should have known about Jackson. As noted, it does
not convey smell or show ocular details. It does not show
what the officers knew when they brought Jackson in. And
what it does show is open to interpretation. After all,
“differences in the parties’ characterizations of the same
evidence” are the essence of fact disputes, over which we
presently lack jurisdiction.
   We lack jurisdiction to review the district court’s decision
not to watch the video at this stage because that decision does
not fit within the narrow exception to the general rule that
only final orders are appealable.
No. 17-1898                                                    9

B. Comments regarding jury bias
    The officers claim the district court erred by applying a
highly generalized formulation of the law to the comments
regarding race, and they argue these comments did not
clearly violate the Constitution. They argue the right to be free
from a psychologically intimidating interrogation or from the
tactic of exaggerating the consequences of not confessing are
highly generalized formulations that cannot defeat qualified
immunity. They maintain there is no case law barring
McDaniel from giving his “view of an unfortunate reality
check on the inherent injustices of the criminal justice
system.” (Appellants’ Br. at 27.) They argue there was no
closely analogous, particularized precedent placing the
unconstitutionality of the statements beyond debate. The
issue of whether these comments violated a constitutional
right clearly established by particularized precedent seems
like a pure legal question regarding qualified immunity,
susceptible to our jurisdiction.
    The problem for the officers, however, is the district court
did not do what they say it did. The district court did not
conclude the comments regarding race, in isolation, violated
a clearly established constitutional right. Rather, the district
court concluded these comments, combined with all the
alleged circumstances, including Jackson’s impairment and
susceptibility, plausibly violated clearly established rights,
thereby defeating qualified immunity, at least for now.
   The Fifth Amendment protects people from coerced
confessions: “No person … shall be compelled in any criminal
case to be a witness against himself … .” U.S. Const. amend.
V. The Fourteenth Amendment makes the Fifth
Amendment’s Self-Incrimination Clause applicable against
10                                                   No. 17-1898

the States. Malloy v. Hogan, 378 U.S. 1, 6 (1964). The
government violates the Self-Incrimination Clause by using
coerced confessions at pre-trial hearings or trials in criminal
cases. Chavez v. Martinez, 538 U.S. 760, 767 (2003) (trial);
Sornberger v. City of Knoxville, Ill., 434 F.3d 1006, 1026–27 (7th
Cir. 2006) (pre-trial hearings). The evaluation of whether a
confession is coerced involves consideration of the totality of
the circumstances to determine whether the suspect
confessed voluntarily, of his own free will, or whether the
police overrode his volition. “The voluntariness of a
confession depends on the totality of circumstances,
including both the characteristics of the accused and the
nature of the interrogation. If those circumstances reveal that
the interrogated person’s will was overborne, admitting the
resulting confession violates the Fifth Amendment.” Hurt, 880
F.3d at 845 (internal citation omitted).
    Contrary to the officers’ assertions, the district court did
not conclude the race comments, in isolation, plausibly
violated Jackson’s clearly established rights. Instead, the
district court considered the totality of the circumstances
alleged: Jackson was under the influence of alcohol and
drugs, and was unwell. He repeatedly told the officers he was
not at the shooting. They refused his requests to call his
family, ignored his attempt to invoke Miranda, and employed
lies, psychological intimidation, and false promises of
lenience. He was particularly susceptible to these tactics, and
his condition was so bad he collapsed, fell out of his chair, and
did not respond initially to revival efforts. At the time of the
interrogation, it was well established that someone under the
influence of alcohol or drugs might be especially susceptible
to coercion. See United States v. Huerta, 239 F.3d 865, 871 (7th
Cir. 2001). In the context of the totality of these circumstances,
No. 17-1898                                                   11

McDaniel allegedly delivered a long soliloquy in which he
exaggerated the consequences of not confessing and told
Jackson the jury would be prejudiced against him and would
convict him because he is a young black man, regardless of
the facts. The district court considered all these circumstances.
    In sum, the district court did not conclude McDaniel’s
comments regarding race, in a vacuum, violated a clearly
established right, but rather considered the totality of the
alleged circumstances. So even if in a vacuum the race
comments do not violate such a right, the district court
committed no error because it did not hold they did. As the
district court made no conclusion here raising a pure legal
issue regarding qualified immunity, we lack jurisdiction.
C. Superseding cause
    The officers argue admitting the confession into evidence
at trial was a superseding cause entitling them to qualified
immunity. But, as the officers admit, we have not accepted
this argument in the context of a Fifth Amendment coerced-
confession claim. We presently lack jurisdiction over the
superseding-cause issue as it is not a pure legal question
related to qualified immunity.
                        III. Conclusion
   We lack jurisdiction regarding the decision not to watch
the video at the pleadings stage, and regarding fact issues
about what the video shows. We lack jurisdiction regarding
the race comments because the officers do not appeal any
pure legal issue regarding a conclusion actually reached by
the district court about these comments. We lack jurisdiction
regarding the superseding-cause issue because it is not a pure
legal question related to qualified immunity.
12                                                  No. 17-1898

     Lacking jurisdiction, we DISMISS the appeal.